

116 HRES 47 IH: Condemning all forms of anti-Semitism.
U.S. House of Representatives
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 47IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2019Mr. Wright (for himself, Mr. Meadows, Mr. Hice of Georgia, Mr. Duncan, and Mr. Griffith) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCondemning all forms of anti-Semitism.
	
 Whereas, in 2017, reported anti-Semitic incidents increased 57 percent over the previous year, according to the Anti-Defamation League’s 2017 Audit of Anti-Semitic Incidents, which describes trends such as the 86 percent increase in reported incidents of vandalism and the 41 percent increase in reported incidents of harassment;
 Whereas, in 2017, anti-Semitic incidents at institutions of higher education nearly doubled compared to the number of those incidents in 2016, and during the 2016–2017 school year there was an increase in White supremacist activity on college campuses across the United States, according to the Anti-Defamation League; and
 Whereas the perpetrator of the shooting that killed 11 Jewish worshippers at Tree of Life synagogue in Pittsburgh, Pennsylvania, on October 27, 2018, accused Jews of waging a propaganda war against Western civilization and committing genocide against Whites by promoting immigration and refugee resettlement, and accused the President of being a globalist, not a nationalist because of the infestation of Jews: Now, therefore, be it
	
 That the House of Representatives— (1)affirms that the United States stands united in condemning anti-Semitism in any form;
 (2)supports the right of Americans to freely exercise their religious beliefs and rejects all forms of terror and hate;
 (3)condemns all manifestations of expressions of racism, anti-Semitism, and ethnic or religious intolerance; and
 (4)calls on Federal law enforcement officials, working with State and local officials— (A)to expeditiously investigate all credible reports of hate crimes and incidents and threats against the Jewish community in the United States; and
 (B)to hold the perpetrators of those crimes, incidents, or threats accountable and bring such perpetrators to justice.
				